UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4615


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

KWAME HAKEEM CRAWFORD,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Max O. Cogburn, Jr., District Judge. (3:18-cr-00262-MOC-DSC-1)


Submitted: December 22, 2020                                      Decided: January 4, 2021


Before GREGORY, Chief Judge, and AGEE and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Martinez, Federal Public Defender, Ann L. Hester, Assistant Federal Public
Defender, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC.,
Charlotte, North Carolina, for Appellant. R. Andrew Murray, United States Attorney,
Anthony J. Enright, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kwame Hakeem Crawford appeals the 100-month sentence that the district court

imposed following Crawford’s guilty plea to possession of a firearm by a felon, in violation

of 18 U.S.C. § 922(g)(1). Crawford contends that the district court erroneously applied a

four-level Sentencing Guidelines enhancement for possession of a firearm in connection

with another felony offense and a two-level enhancement for reckless endangerment during

flight. Finding no error, we affirm.

       We review a sentence for reasonableness, applying “a deferential abuse-of-

discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). This review entails

appellate consideration of both the procedural and substantive reasonableness of the

sentence. Id. at 51. In assessing procedural reasonableness, we consider whether the

district court properly calculated the defendant’s advisory Guidelines range, gave the

parties an opportunity to argue for an appropriate sentence, considered the 18 U.S.C.

§ 3553(a) factors, and sufficiently explained the selected sentence. Id. at 49-51. “In

assessing the district court’s calculation of the Guidelines range, we review its legal

conclusions de novo and its factual findings for clear error.” United States v. Cox, 744

F.3d 305, 308 (4th Cir. 2014). The Government must show by a preponderance of the

evidence that a Guidelines enhancement applies. United States v. Blauvelt, 638 F.3d 281,

293 (4th Cir. 2011).

       A defendant who “used or possessed any firearm or ammunition in connection with

another felony offense” is subject to a four-level enhancement in offense level. U.S.

Sentencing Guidelines Manual § 2K2.1(b)(6)(B) (2018). This enhancement “appl[ies] if

                                             2
the firearm or ammunition facilitated, or had the potential of facilitating, another felony

offense.” USSG § 2K2.1 cmt. n.14(A). “This requirement is satisfied if the firearm had

some purpose or effect with respect to the other offense, including if the firearm was

present for protection or to embolden the actor.” United States v. Jenkins, 566 F.3d 160,

162 (4th Cir. 2009) (citation and internal quotation marks omitted).

       The district court found that the Government satisfied its burden of establishing that

Crawford discharged a firearm into an occupied vehicle, in violation of N.C. Gen Stat.

§ 14-34.1(a). Crawford does not contest that he fired shots into an occupied vehicle but

asserts that the district court should not have applied the enhancement because Crawford

acted in self-defense under North Carolina law. We have reviewed the record and conclude

that the district court did not err in rejecting Crawford’s assertion of self-defense and

concluding that Crawford possessed the firearm in connection with the felony offense of

discharging a firearm into an occupied vehicle.

       Crawford also contends that the district court improperly applied a two-level

enhancement for reckless endangerment. The reckless endangerment Guideline states: “If

the defendant recklessly created a substantial risk of death or serious bodily injury to

another person in the course of fleeing from a law enforcement officer, increase [the

offense level] by [two] levels.” USSG § 3C1.2. This “Guideline is based on the risk

created by the defendant’s conduct and does not require that his conduct actually caused

physical harm.” United States v. Dennings, 922 F.3d 232, 236 (4th Cir. 2019). We

conclude that the district court did not err in applying the reckless endangerment

enhancement, given that, after police officers witnessed Crawford open fire at an occupied

                                             3
automobile, Crawford fled from the officers while carrying a firearm, ignored the officers’

commands to stop, dropped the firearm, picked it up again, and later threw it over a fence

in a residential neighborhood. See id. at 237.

       We therefore affirm the district court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid in the decisional process.

                                                                                AFFIRMED




                                             4